DETAILED ACTION
The following FINAL Office action is in response to Amendment filed on November 23, 2021 for application 16503142. 
	
Acknowledgements

Claims 8-27 are pending.
Claims 8-27 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments

Applicant’s arguments are moot under new grounds of rejection.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 8, 15 and 21 recite “receiving, from a point of sale (POS) device, transaction data comprising: (i) indications of an account number and an expiration date of the contactless card, and (ii) an instance of the indication of the preauthorization of the transaction received from the contactless card” However, this is not supported by Applicant’s originally filed Specification as the Specification only discloses that a ¶0021). 
Claims 9-14, 16-20 and 22-27 are also rejected as either depends from Claim 8 or Claim 15 or Claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 8, 15 and 21 is directed to a [A non-transitory computer-readable storage medium] performed by a “processor” (preamble-“… when executed by a processor…”). However, specifically for the language “receiving, from a point of sale (POS) device, transaction data comprising: (i) indications of an account number and an expiration date of the contactless card, and (ii) an instance of the indication of the preauthorization of the transaction received from the contactless card”, the transaction data is received by the processor from the point of sale but it also recites that the instance of the indication of the preauthorization of the transaction is received from the contactless card. It is not clear whether the transaction data is received from the point of sale device or the contactless card. Therefore, the scope of the claim is unclear (In re Zletz,
Claims 9-14, 16-20 and 22-27 are also rejected as either depends from Claim 8 or Claim 15 or Claim 21.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11,12, 13, 15, 17-19 and 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over PHARRIS (US 2009/0254440 A1) in view of TANIGUCHI (US 2016/0267262 A1) in view of Ramalingam et al. (US 9,916,608 B1).
Regarding Claims 8, 15 and 21, PHARRIS discloses non-transitory computer-readable storage medium computer-readable program code that when executed by a processor to cause the processor to perform the steps of::
¶0024, ¶0041, ¶0045, ¶0050, ¶0060)
- preauthorizing a transaction based on the verification of the encrypted data and [the determination that the location data is within the threshold distance of the one or more locations the [contactless card] is permitted for use] (¶0061)
- selecting a first level of preauthorization for the transaction from a plurality of levels of preauthorization (¶0070)
- storing an indication of the preauthorization for the transaction, the indication comprising the first level of preauthorization, wherein the indication of the preauthorization is one of a plurality of indications of preauthorization, wherein each indication of preauthorization is for a respective transaction of a plurality of transactions including the transaction, wherein each indication of preauthorization further comprises a unique identifier of the respective indication of preauthorization (¶0070-¶0071)
- transmitting, to the account application, the indication of the preauthorization for the transaction (¶0071, ¶0072)
- receiving, from a point of sale (POS) device, transaction data comprising: (i) indications of an account number and an expiration date of the contactless card, and (ii) an instance of the indication of the preauthorization of the transaction received from the contactless card (¶0074, ¶0075)
- determining that the unique identifier of the instance of the indication of the preauthorization of the transaction in the transaction data matches the unique ¶0074)
- approving the transaction based at least in part on the determination that the unique identifier of the instance of the indication of the preauthorization of the transaction in the transaction data matches the unique identifier of the stored indication of the preauthorization for the transaction (¶0076)
PHARRIS does not disclose decrypting the encrypted data using a cryptographic algorithm and a key, wherein the key is associated with a contactless card. 
TANIGUCHI however discloses decrypting the encrypted data using a cryptographic algorithm and a key, wherein the key is associated with a contactless card (Fig. 7 (50A); ¶0102, ¶0103, ¶0107, ¶0108, ¶0109, ¶0261).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of PHARRIS to include decrypting the encrypted data using a cryptographic algorithm and a key, wherein the key is associated with a contactless card, as disclosed in TANIGUCHI, in order to prevent possibility of unauthorized use of the system by a third party who disguises itself as the owner of the portable electronic device (see TANIGUCHI ¶0004).
The combination of PHARRIS and TANIGUCHI does not disclose the determining, based on one or more rules associated with an account, that the location data is within a threshold distance of one or more locations the contactless card is permitted for use.
Ramalingam however discloses 
Col. 7 lines 11-45, Col. 9 line 39-Col. 10 line 8)
determining, based on one or more rules associated with an account, that the location data is within a threshold distance of one or more locations the contactless card is permitted for use (Fig. 11; Col. 7 lines 11-45, Col. 9 line 39-Col. 10 line 8)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of PHARRIS and TANIGUCHI to include receiving location data from the mobile device and determining, based on one or more rules associated with an account, that the location data is within a threshold distance of one or more locations the contactless card is permitted for use, as disclosed in Ramalingam, in order to provide friction free transactions using geolocation (see Ramalingam Abstract).

Regarding Claims 10, 17 and 23, PHARRIS in view of TANIGUCHI and in further view of Ramalingam discloses all the limitations as described above. Ramalingam further discloses comparing the stored indication of the preauthorization of the transaction to the indication of the preauthorization of the transaction in the first field of the EMV payload; and determining, based on the comparison, that the stored indication of the preauthorization of the transaction matches the indication of the preauthorization of the transaction by the server in the first field of the EMV payload (Col. 4 line 47-Col. 5 line 3, Col. 7 line 59-Col. 8 line 46).

Regarding Claims 11, 18 and 24, PHARRIS in view of TANIGUCHI and in further view of Ramalingam discloses all the limitations as described above. PHARRIS further discloses selecting the first level of preauthorization based on: (i) the decrypting of the encrypted data, (ii) the determining that the location data is within the threshold distance of one or more locations the contactless card is permitted for use, and (iii) the one or more rules (¶0070)

Regarding Claims 12, 19 and 25, PHARRIS in view of TANIGUCHI and in further view of Ramalingam discloses all the limitations as described above. Ramalingam further discloses determining that the location data is within of a threshold distance the location of the POS device (Fig. 11; Col. 7 lines 11-45, Col. 9 line 39-Col. 10 line 8).

Regarding Claims 13 and 26, PHARRIS in view of TANIGUCHI and in further view of Ramalingam discloses all the limitations as described above. Ramalingam further discloses receiving a current time associated with the transaction; and determine based on the one or more rules associated with the account, that the current time is within a threshold amount of time (Col. 6 lines 18-40, Col. 11 lines 40-64).

Claims 9, 14, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PHARRIS in view of TANIGUCHI in view of Ramalingam in further view of Meshkati et al. (US 2016/0012432 A1).
Regarding Claims 9, 16 and 22, the combination of PHARRIS, TANIGUCHI, and Ramalingam does not disclose: identifying the indication of the preauthorization of the 
Meshkati however discloses identifying the indication of the preauthorization of the transaction in a first field of an EMV payload, wherein the transaction data comprises the EMV payload; and identifying the indication of the account number, the indication of the expiration date, and an indication of a card verification value (CVV) in one or more other fields of the EMV payload. (¶0033, ¶0096-¶0101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of PHARRIS, TANIGUCHI, and Ramalingam to disclose identifying the indication of the preauthorization of the transaction in a first field of an EMV payload, wherein the transaction data comprises the EMV payload; and identifying the indication of the account number, the indication of the expiration date, and an indication of a card verification value (CVV) in one or more other fields of the EMV payload., as disclosed in Meshkati, in order to effect payment for a financial transaction using an electronic payment credential that can be accepted at multiple payment terminals (see Meshkati ¶0005).

Regarding Claims 14, 20 and 27, Meshkati discloses receiving from the POS device, an indication of an amount of the transaction; and determining based on the one or more rules associated with the account, that the amount of the transaction is less than a maximum spend amount (¶0007, ¶0009, ¶0041, ¶0055, ¶0096-¶0101).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685